RECOMMENDED FOR FULL-TEXT PUBLICATION
                                        Pursuant to Sixth Circuit Rule 206
                                               File Name: 05a0163p.06

                           UNITED STATES COURT OF APPEALS
                                           FOR THE SIXTH CIRCUIT
                                             _________________


                                                           X
                                     Plaintiff-Appellant, -
 ALLAN J. RITTENHOUSE,
                                                            -
                                                            -
                                                            -
                                                                No. 04-1281
          v.
                                                            ,
                                                             >
 SAUL EISEN, U.S. Trustee,                                  -
                                   Defendant-Appellee. -
                                                           N
                            Appeal from the United States District Court
                         for the Western District of Michigan at Marquette.
                     No. 03-00160—Robert Holmes Bell, Chief District Judge.
                                             Argued: March 15, 2005
                                       Decided and Filed: April 7, 2005
            Before: MERRITT and ROGERS, Circuit Judges; DUPLANTIER, District Judge.*
                                               _________________
                                                    COUNSEL
ARGUED: Allan J. Rittenhouse, Iron Mountain, Michigan, for Appellant. Paul W. Bridenhagen, U.S.
DEPARTMENT OF JUSTICE, Washington, D.C., for Appellee. ON BRIEF: Allan J. Rittenhouse, Iron
Mountain, Michigan, for Appellant. Paul W. Bridenhagen, U.S. DEPARTMENT OF JUSTICE,
Washington, D.C., for Appellee.
                                               _________________
                                                   OPINION
                                               _________________
       DUPLANTIER, District Judge. Sarah L. Chandlier failed to pay the sum of $800 which she had
agreed to pay to an attorney for legal services performed in preparation for the filing of a Chapter 7
bankruptcy (11 U.S.C. §700 et seq.), creating an account receivable owed to the attorney. Appellant Allen
Rittenhouse purchased that account receivable from the attorney who filed the petition for bankruptcy and
sought to collect the debt from Chandlier.
        On motion of the U.S. Trustee, the bankruptcy court entered an order barring Rittenhouse from
collecting “postpetition any unpaid fees for prepetition bankruptcy counseling services . . . .” The
bankruptcy court concluded that the unpaid pre-petition attorney fees were discharged by the bankruptcy


    *
     The Honorable Adrian G. Duplantier, United States District Judge for the Eastern District of Louisiana, sitting by
designation.


                                                          1
No. 04-1281                   Rittenhouse v. Eisen                                                               Page 2


judgment. Rittenhouse appealed that order to the district court, which affirmed the order. Rittenhouse
appeals the order of the district court.
         This appeal presents only an issue of law concerning the interpretation of 11 U.S.C. §523.
Therefore, we review the decision of the district court de novo. In Re Sorah, 163 F.3d 397, 400 (6th Cir.
1998). The issue of whether pre-petition attorney fees are dischargeable in bankruptcy is res nova in this
circuit. We join three other circuits1 in concluding that pre-petition attorney fees are dischargeable, and we
affirm the order of the district court.
        11 U.S.C. §727(b) provides that a discharge under Chapter 7 relieves a debtor of all debts incurred
prior to the filing of a petition for bankruptcy, except those nineteen categories of debts specifically
enumerated in 11 U.S.C. §523(a). A debt for pre-petition legal services is not one of the non-dischargeable
debts enumerated in §523(a).
        Appellant contends that unless pre-petition debts for legal services are held to be non-dischargeable,
the provisions of 11 U.S.C. §329, governing attorney fees, will conflict with the general discharge
provisions of §727(b) and that § 329 is meaningless with respect to Chapter 7 bankruptcies unless pre-
petition attorney fees are non-dischargeable.
         Section 329 - which applies to Chapter 7 bankruptcies as well as other types of bankruptcies -
requires that a debtor’s attorney disclose to the court the amount of attorney fees “paid or agreed to be paid,
if such payment or agreement was made after one year before the date of the filing of the petition. . . .”
11 U.S.C. §329(a) (2000). That section also requires the bankruptcy court to evaluate the reasonableness
of the fee arrangement. We reject appellant’s contention that if pre-petition attorney fees are dischargeable
§329 is meaningless; “§329 has plenty to do in Chapter 7 cases, even if debts for legal fees are subject to
discharge.” Bethea v. Adams & Associates, 352 F.3d 1125, 1127 (7th Cir. 2003). For example, the judge
must ensure reasonableness by recouping prepaid fees which exceed the reasonable value of the legal
services. Id. Also, the judge must determine the reasonableness of reaffirmed debts for attorney fees. Id.
Moreover, §329 covers also post-petition attorney fees, which are not dischargeable. Thus, contrary to
appellant’s contention, §329 is meaningful without a judicial addition of pre-petition attorney fees to the
nineteen non-dischargeable exceptions listed in §523(b). We apply the clear language of the bankruptcy
statute in affirming the judgment of the district court.
         Appellant asserts that if debts created by pre-petition agreements to pay attorney fees are not
discharged, the benefits of bankruptcy will not be2 available to those who need it most, i.e., those who are
unable to pay attorney fees in advance of filing. Appellant argues that in order to pay an attorney, the
potential bankrupt would have to unjustly withhold payments due to suppliers of necessities, such as public
utilities, to the detriment of the general public. Although that argument may have merit, it raises a policy
question which is properly addressed to Congress, not to the court. “[T]he judiciary’s job is to enforce the
law Congress enacted, not to write a different one that judges think superior.” Id. at 1128
           For the foregoing reasons, we affirm the order of the district court.




    1
     In re Fickling, 361 F.3d 172 (2nd Cir. 2004); Bethea v. Adams & Associates, 352 F.3d 1125 (7th Cir. 2003); and In re
Biggar, 110 F.3d 685 (9th Cir. 1997).
    2
        The U.S. trustee responds that the multitude of yearly Chapter 7 filings proves the contrary.